                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       SOUTHERN DIVISION at PIKEVILLE

DONALD TERRY BARTLEY,                 )
                                      )
     Petitioner,                      )              Civil Case No.
                                      )           7:12-cv-066-JMH-EBA
v.                                    )
                                      )           MEMORANDUM OPINION
GARY BECKSTROM, Warden,               )                 & ORDER
                                      )
     Respondent.                      )
                                      )

                                      ***

     This     matter    is   before   the    Court     on    the    Report   and

Recommendation of Magistrate Judge Edward B. Atkins.                   [DE 29].

Kentucky state prisoner Donald Terry Bartley, proceeding pro se,

filed a motion pursuant to 28 U.S.C. § 2254. [DE 16]. A magistrate

judge conducted a preliminary review of Bartley’s claims and

recommended that Bartley’s motion be denied with prejudice upon

initial review.        [DE 29].    Bartley objected to the Magistrate

Judge’s Report and Recommendation.          [DE 31].

     Having    considered    the   matter    de    novo,    the    Court   adopts

Magistrate Judge Atkin’s recommendation as its own because Bartley

did not automatically become entitled to parole after serving

twenty-five years of imprisonment.            Additionally, Bartley has

failed to demonstrate that he is entitled to parole based on the

terms of a plea agreement.            As such, Bartley’s habeas claim

pursuant to 28 U.S.C. § 2254(d) is DENIED WITH PREJUDICE.


                                      1
                  I.    Procedural and Factual Background

     Bartley states that he “objects to the Magistrate Judge’s R&R

in its entirety as to the characterization of the sentence and the

issues presented.”        [DE 31 at 1, Page ID # 447].         Still, Bartley

does not object to the factual and procedural background outlined

in Magistrate Judge Atkin’s recommendation.                 In fact, Bartley

appears to only object to the Magistrate Judge’s legal findings

and conclusions in Parts III(A) and III(B) of the Report and

Recommendation [DE 29].          [See DE 31].       As such, the Court adopts

the accurate procedural and factual recitation in Judge Atkin’s

Report and Recommendation as its own.               [DE 29 at 1-4, Page ID #

402-05].

                           II.    Standard of Review

     28 U.S.C. § 2254(d) states:

     An application for a writ of habeas corpus on behalf of
     a person in custody pursuant to the judgment of a State
     court shall not be granted . . . unless the adjudication
     of the claim –

     (1) resulted in a decision that was contrary to, or
     involved an unreasonable application of, clearly
     established Federal law, as determined by the Supreme
     Court of the United States; or

     (2) resulted in a decision that was based on an
     unreasonable determination of the facts in light of the
     evidence presented in the State court proceeding.

     As amended by AEDPA, Section 2254 “sets several limits on the

power of a federal court to grant an application for a writ of

habeas   corpus    on    behalf    of   a   state    prisoner.”    Cullen   v.

                                        2
Pinholster, 563 U.S. 170, 181 (2011).             First, Section 2254(a)

states that a federal court may “entertain an application for a

writ on habeas corpus in behalf of a person in custody pursuant to

the judgment of a State court only on the ground that he is in

custody in violation of the Constitution or laws or treaties of

the United States.”     Section 2254(b) and (c) provide that, subject

to certain exceptions, a habeas petitioner must exhaust state

remedies.

       The petitioner carries the burden of proof.             Woodford v.

Visciotti, 537 U.S. 19, 25 (2002) (per curiam).          The Section 2254

standard is “difficult to meet,” Harrington v. Richter, 562 U.S.

86,    102   (2011),   and   is   a   “highly   deferential   standard   for

evaluating state-court rulings, which demands that state-court

decisions be given the benefit of the doubt.”          Woodford, 537 U.S.

at 24 (citation and internal quotation marks omitted).            Finally,

“review under § 2254(d)(1) is limited to the record that was before

the state court that adjudicated the claim on the merits.” Cullen,

563 U.S. at 181.

       A habeas petitioner may object to a magistrate judge’s report

and recommendation.      Fed. R. Civ. P. 72(b)(2).      If the petitioner

objects, “The district judge must determine de novo any part of

the magistrate judge's disposition that has been properly objected

to.”    Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).

“Only those specific objections to the magistrate's report made to

                                       3
the district court will be preserved for appellate review.” Carson

v. Hudson, 421 F. App’x 560, 563 (6th Cir. 2011) (quoting Souter

v. Jones, 395 F.3d 577, 585–86 (6th Cir. 2005)).

                           III.   Analysis

     In February 1988, Bartley pleaded guilty to first-degree

robbery, first-degree burglary, attempted murder, and murder in

Letcher Circuit Court.     [DE 21-1 at 2, Page ID # 295].     On the

murder conviction, Bartley was sentenced to “imprisonment for life

without the benefit of probation and parole until he has served a

minimum   of    twenty-five    years    in   the   Kentucky    State

Penitentiary[.]” 1   [Id.; DE 1-1 at 1, Page ID # 17].

     Bartley became eligible for parole in 2009.    [DE 21-1 at 2,

Page ID # 295]. The Kentucky parole board denied Bartley’s request

for parole, however, citing “the seriousness of the crimes, the

violence involved, crime involving a firearm/deadly weapon or

instrument, life taken, and Bartley’s history of prior felony

convictions.”   [Id.].

     Now, Bartley’s only claim in this habeas petition is that he

is entitled to parole under K.R.S. § 532.030(1) after serving




1 The opinion of the Kentucky Court of Appeals also notes that
Bartley “was sentenced to twenty years’ imprisonment on each of
the remaining charges, to be served consecutively.” [DE 21-1 at
2 n.1, Page ID # 295].    Furthermore, Bartley pleaded guilty in
Clay Circuit Court to two counts of murder, first-degree robbery,
and first degree-burglary, for which he was sentenced to forty-
five years’ imprisonment. [Id. at 2].
                                  4
twenty-five years of his sentence.      [R 1-1 at 1, 4, 8, Page ID #

17, 20, 24].    Bartley claims that the denial of parole violates

applicable Kentucky statutes and the terms of his plea agreement.

[Id. at 11, Page ID # 27].     Bartley’s claim has been denied by the

courts of Kentucky and the Magistrate Judge concurs.     See Bartley

v. Wright, No. 2012-SC-643-MR, 2013 WL 1188060 (Ky. Mar. 21, 2013);

Bartley v. Winburn, No. 2013-CA-510-MR, 2015 WL 2445542 (Ky. Ct.

App. May 22, 2015; see also DE 29.

A.   Exhaustion of State Court Remedies

     Neither party objected to the Magistrate Judge’s findings in

Part I concerning the exhaustion of petitioner’s state court

remedies.   [See DE 29 at 4-7, Page ID # 405-08].    Thus, the Court

adopts the Magistrate Judge’s recommendation in Part I as its own.

B. Whether Federal Law Entitles Petitioner to Relief Under K.R.S.
§§ 532.025 and 532.030

     First, Bartley has failed to demonstrate that the denial of

parole resulted in an outcome that was “contrary to, or involved

an unreasonable application of, clearly established Federal law,

as determined by the Supreme Court of the United States.”     See 28

U.S.C. § 2254(d)(1).    Bartley’s primary argument appears to be

that the language in K.R.S. § 532.030(1) automatically entitled

him to be released on parole after he served twenty-five years of

his sentence.   [See DE 31].




                                   5
      In support of his petition, Bartley generally cites to the

Due   Process     Clause    of    the   Fourteenth       Amendment    but   fails       to

demonstrate how the denial of parole in this matter violates the

Constitution.       [See DE 31 at 13, Page ID # 469].                 For instance,

Bartley cites Greenholtz v. Inmates of Neb. Penal and Corr. Complex

in support of his petition.               442 U.S. 1 (1979).           Federal law,

however, does not recognize any constitutional right to parole.

Id. at 7.    Even so, a state may develop a system of parole which

may create a legitimate claim of entitlement to parole, which is

entitled    to    protection      under    the     Due   Process     Clause   of    the

Fourteenth      Amendment    if    mandatory       language    is    included      in    a

sentencing or parole statute.             Id. at 7-8.

      Whether      the     Kentucky       parole     “statute[s]       provide[]         a

protectable entitlement must be decided on a case-by-case basis,”

determined by specific, mandatory language in the statutes.                         See

id. at 12.       Here, K.R.S. 532.030(1) states:

      When a person is convicted of a capital offense, he shall
      have his punishment fixed at death, or at a term of
      imprisonment for life without benefit of probation or
      parole, or at a term of imprisonment for life without
      benefit of probation or parole until he has served a
      minimum of twenty-five (25) years of his sentence, or to
      a sentence of life, or to a term of not less than twenty
      (20) years nor more than fifty (50) years.

(emphasis added).

      Similarly,      K.R.S.      532.025(3)       describes    the    sentence         as

“imprisonment for life without benefit of probation or parole until


                                           6
the defendant has served a minimum of twenty-five (25) years of

his sentence.”       Bartley appears to argue that the statutes impose

a mandatory entitlement to parole after the minimum prison term is

served.      [See DE 31].

       As an initial matter, the courts of Kentucky are in the best

position to interpret the meaning of state statutes.                  Kentucky

Courts have not interpreted K.R.S. 532.030(1) to impose a mandatory

entitlement to parole after a prisoner serves twenty-five years of

his or her sentence.          See, e.g., Sanders v. Commonwealth, 844

S.W.2d 391, 394 (Ky. 1992); Stewart v. Commonwealth, 153 S.W.3d

789,   793    (Ky.   2005).     In    fact,   the    Kentucky    Supreme    Court

reaffirmed this statutory interpretation in Bartley’s previous

appeal, stating: “The qualification to that sentence-without the

benefit of probation or parole for 25 years—simply means that he

cannot receive the benefit before that time has passed.                It does

not mean that he automatically becomes entitled to parole upon the

passage of that time.”        Bartley v. Wright, 2013 WL 1188060, at *2

(emphasis added).

       Furthermore,    Kentucky      courts   have   consistently    held   that

“[p]arole is a privilege, not a right.”                 Id. (citing Land v.

Commonwealth, 986 S.W.2d 440, 442 (Ky. 1999)).             Additionally, the

grant of parole is within the province of the executive branch of

the state of Kentucky.        As such, Kentucky courts have “no power to

order the executive branch to parole Bartley.”             Id.

                                        7
       Additionally,    the     Sixth    Circuit       recently       considered     an

argument identical to Bartley’s and found that “[w]ithout an

entitlement to parole under Kentucky law, [the petitioner] has no

federal constitutional claim.”           Harrison v. Litteral, No. 17-5522,

2018 WL 2164306, at *2 (6th Cir. Feb. 20, 2018) (interpreting

K.R.S.   §   532.030(1)   and    finding        that   there    was    no   mandatory

entitlement     to    parole    after        serving    twenty-five         years    of

imprisonment).

       Ultimately, there is no language in K.R.S. §§ 532.025(3) or

532.030(1) that creates a mandatory entitlement to parole after a

prisoner     serves   twenty-five       years    of    imprisonment.          To    hold

otherwise would defy logic and misconstrue Bartley’s sentence.

Bartley was sentenced to life in prison. Kentucky law made Bartley

eligible for parole after he served twenty-five years of his

sentence but did not legally entitle him to parole after twenty-

five years.    The Kentucky parole board’s refusal to parole Bartley

does   not    violate   the    Due   Process       Clause      of   the     Fourteenth

Amendment.     As a result, Bartley has failed to demonstrate that

the denial of parole “was contrary to, or involved an unreasonable

application of, clearly established Federal law.”                     See 28 U.S.C.

§ 2254(d)(1).




                                         8
C. Whether Petitioner is Entitled to Relief Based on the Terms of
a Plea Agreement

        Second, Bartley is not entitled to habeas relief because he

has failed to demonstrate that “the adjudication . . . resulted in

a decision that was based on an unreasonable determination of the

facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d)(2). In the memorandum in support

of his initial petition, Bartley argues that a “plea bargain”

existed that guaranteed him parole after twenty-five years.                   [DE

1-1 at 8, Page ID # 24].        As the Magistrate Judge noted, there is

no actual evidence that a plea agreement existed in this case, nor

has Bartley provided any evidence of such an agreement.                  [See DE

29 at 14-15, Page ID # 415-16].           Additionally, the state court

record seems to indicate that no formal plea agreement existed.

[See id. (citing cases)].

     Furthermore, even if such an agreement existed, it would not

entitle Bartley to habeas relief.             First, the Kentucky Supreme

Court     noted   that   “the    prosecutor    does    not     control    parole

decisions.”       Bartley   v.    Wright,     2013    WL     1188060,    at   *1.

Furthermore, the Kentucky Supreme Court noted that Bartley’s 1987

Waiver of Further Proceedings with Petition to Enter Plea of Guilty

indicates that Bartley was informed that the maximum possible

sentence in this case was life without parole.               Id.   Finally, as

the Magistrate Judge pointed out, Bartley’s own statements in his


                                      9
memorandum in support indicate that he understood that “[t]he

contractual plea required Bartley to serve a minimum of twenty-

five (25) years of his sentence before the applicability of the

benefit of probation or parole would be granted.”         [DE 1-1 at 8,

Page ID # 24].

     In sum, Bartley has failed to demonstrate that the state court

adjudication has resulted in “a decision that was based on an

unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.”      28 U.S.C. § 2254(d)(2).

As such, Bartley has failed to prove that he is entitled to habeas

relief.

                           IV.    Conclusion

     Ultimately, there is no mandatory entitlement to parole under

K.R.S. §§ 532.025(3) or 532.030(1).        Bartley was sentenced to a

term of imprisonment for life for his role in multiple violent

crimes.    After serving twenty-five years of imprisonment, Bartley

became eligible for parole but did not become entitled to parole.

As such, Bartley had failed to demonstrate that he is entitled to

habeas relief under 28 U.S.C. § 2254(d).

     Accordingly, IT IS ORDERED as follows:

     (1)   Magistrate   Judge    Atkin’s   recommended   disposition   of

     Bartley’s motion under 28 U.S.C. § 2254 [DE         29] is ACCEPTED

     and ADOPTED in its entirety;



                                    10
(2) Bartley’s Motion pursuant to 28 U.S.C. § 2254 [DE 16] is

DENIED WITH PREJUDICE;

(3) No certificate of appealability shall issue;

(4) Seeing as Bartley has filed objections to the Magistrate

Judge’s Report and Recommendation, his Motion for Enlargement

of Time to File Objections [DE 30] is DENIED AS MOOT;

(5) This action is DISMISSED and STRICKEN from the Court’s

   active docket; and

(6) Judgment shall be entered contemporaneously with the

   Memorandum Opinion and Order.

This the 10th day of December, 2018.




                          11
